Title: From Alexander Hamilton to Joseph Hiller, 27 June 1792
From: Hamilton, Alexander
To: Hiller, Joseph



Treasury DepartmentJune 27 1792.
Sir

I have yet to reply to your letter of the 19th Ultimo, concerning American Rum, which may have been exported, and re-imported for want of sale.
The penalties against the landing of articles, which have been entered for exportation, are not understood to apply to the bringing back of articles, which have actually and bona fide been at a foreign port; but to relanding before going to a foreign port.
Difficulties might however arise in such cases from the twelfth Section of the Act, entitled “An Act concerning Duties on Spirits distilled within the United States.” But should the case happen without premeditation the forfeiture would doubtless be remitted, on returning the drawback, or paying the Duties. All Spirits not marked and certified would of course be deemed foreign Spirits.
I am, Sir,   Your Obedt Servant
A Hamilton
Joseph Hiller Esqr.Salem.
